         Case 2:17-cr-00193-HDM-CWH Document 111 Filed 03/20/19 Page 1 of 5




 1   DAYLE ELIESON
     United States Attorney
 2   NICHOLAS P. GRIPPO
     Special Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   Ph: (702) 388-6336 / Fax: (702) 388-6020
     E-mail: Nicholas.Grippo@usdoj.gov
 5
     Counsel for Plaintiff United States
 6
                          UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,
 9                                             CASE NO: 17-CR-00193-HDM-CWH
                                  Plaintiff,
10       vs.                                   GOVERNMENT’S RULE 48 MOTION
                                               TO DISMISS THE INDICTMENT
11   DONALD S. TOOMER,

12                                Defendant.

13         The United State of America, by and through DAYLE ELIESON, United

14   States Attorney, and NICHOLAS P. GRIPPO, Special Assistant United States

15   Attorney, respectfully moves to dismiss the indictment pursuant to Fed. R. Crim. P.

16   48(a). In support of its motion, the government submits the following Memorandum

17   of Points and Authorities.
18                       Memorandum of Points and Authorities
19
               A. Legal Standard for Government’s Voluntary Dismissal of an
                  Indictment
20

21         Rule 48(a) of the Federal Rules of Criminal Procedure, governing “Dismissal,

22   (a) By the Government,” provides that, “The government may, with leave of court,

23   dismiss an indictment, information, or complaint. The government may not dismiss

24   the prosecution during trial without the defendant’s consent.” Upon showing of a

25

26
         Case 2:17-cr-00193-HDM-CWH Document 111 Filed 03/20/19 Page 2 of 5




 1   proper purpose, a prosecutor’s Rule 48 motion to dismiss should be granted. See,

 2   e.g., United States v. Smith, 55 F.3d 157 (4th Cir. 1995).

 3             B. Good Cause Supports Dismissing the Indictment

 4         In February 2019, about a month before this case previously was scheduled to
 5   go to trial, the United States (through the United States Attorney’s Office in the
 6
     District of New Jersey) and the defendant entered into a plea agreement pursuant
 7
     to which the defendant agreed to plead guilty in the United States District Court for
 8
     the District of New Jersey to a one-count information charging him with making
 9
     and subscribing a false tax return for tax year 2010, in violation of 26 U.S.C.
10
     § 7206(1) (the “DNJ Plea Agreement”). Count Two of the indictment pending in this
11
     case also charges the defendant with making and subscribing a false tax return for
12
     tax year 2010 in violation of 26 U.S.C. § 7206(1). The DNJ Plea Agreement was
13
     entered into under Federal Rule of Criminal Procedure 11(c)(1)(C) and included a
14
     stipulated sentence of three years’ probation. The DNJ Plea Agreement provided,
15
     among other things, that if the court accepted the stipulated sentence and imposed
16
     that sentence, the United States would move to dismiss the indictment pending in
17
     this matter.
18

19         Consistent with the DNJ Plea Agreement, on February 22, 2019, the

20   defendant appeared in the United States District Court for the District of New

21   Jersey and entered a guilty plea to a one-count information (the “DNJ Case”). See

22   Dkt. No 103 (attaching copies of the DNJ Plea Agreement and criminal information

23                                          2

24

25
         Case 2:17-cr-00193-HDM-CWH Document 111 Filed 03/20/19 Page 3 of 5




 1   filed in the DNJ Case). On March 18, 2019, the court in the DNJ Case sentenced

 2   Toomer to three years’ probation and ordered him to pay restitution to the IRS,

 3   consistent with the DNJ Plea Agreement.

 4           In light of the defendant’s guilty plea in the DNJ Case to the same offense
 5   and tax year charged in one of the counts of the indictment in this case, the
 6
     government seeks dismissal the indictment as a matter of judicial economy to avoid
 7
     further expenditure of prosecutorial and judicial resources. Accordingly, and
 8
     consistent with the terms of the DNJ Plea Agreement, the government seeks leave
 9
     of this Court to dismiss the indictment under Fed. R. Crim. P. 48(a), and
10
     respectfully requests that the Court vacate the current trial setting of June 11,
11
     2019.
12

13

14

15

16

17

18

19

20

21

22

23                                           3

24

25
         Case 2:17-cr-00193-HDM-CWH Document 111 Filed 03/20/19 Page 4 of 5




 1                                       Conclusion

 2         WHEREFORE, for all the foregoing reasons, the United States respectfully

 3   requests that the Court grant the government’s Rule 48 Motion, enter an Order

 4   dismissing the indictment, and vacate the current trial setting of June 11, 2019.
 5   For the convenience of the Court, the government attaches a proposed draft Order.
 6
           DATED this 19th day of March, 2019.
 7
                                            Respectfully submitted,
 8
                                            DAYLE ELIESON
 9                                          United States Attorney

10                                          /s/ Nicholas P. Grippo

11                                          NICHOLAS P. GRIPPO
                                            Special Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23                                         4

24

25
         Case 2:17-cr-00193-HDM-CWH Document 111 Filed 03/20/19 Page 5 of 5




 1

 2                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
 4
                               Plaintiff,
 5                                              CASE NO: 17-CR-00193-HDM-CWH
        vs.
 6
     DONALD S. TOOMER,
 7                                                            ORDER
                               Defendant.
 8
           This matter coming on the government’s Rule 48(a) Motion to Dismiss the
 9
     Indictment, the Court having considered the premises therein, and good cause
10
     showing, the Motion is GRANTED.
11
           The Indictment shall be and is DISMISSED. The jury trial currently
12
     scheduled in this case for June 11, 2019, is hereby VACATED.
13
           IT IS SO ORDERED.
14

15
                                                 _______________________________
16                                               HOWARD D. MCKIBBEN
                                                 United States District Judge
17

18
     DATED this ____        March
                 20 day of _________, 2019.
19

20

21

22

23                                          5

24

25
